Citation Nr: 0023851	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed pulmonary 
tuberculosis (TB).  

2.  Entitlement to service connection for claimed chronic 
fatigue syndrome.  

3.  Entitlement to service connection for claimed 
fibromyalgia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and her doctor and friend



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the RO.  



REMAND

Since the issuance of the Supplemental Statement of the Case 
in February 1999, the veteran has submitted additional 
evidence which has not been considered by the RO.  This new 
evidence, received in April 1999, includes: an October 1996 
survey filled out by the veteran regarding her symptoms; VA 
treatment records dated in November 1997 and March 1998 
relating to TB, chronic fatigue syndrome and fibromyalgia; a 
November 1998 report from a physician at the Department of 
Health and Human Services documenting that the veteran 
continued to take a course of medications for mycobacterium 
avium complex; and a March 1999 statement of contentions from 
the veteran.  

In July 1999, additional VA medical records were added to the 
claims file including March 1999 outpatient treatment records 
and an April 1999 VA hospital summary, which noted chronic 
mycobacteria and pulmonary TB.  Thereafter, in December 1999, 
a VA PTSD examination report was added to the claims file.  

The veteran has not waived her right to have that evidence 
initially considered by the RO.  Any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  Therefore, this 
case must be remanded to the RO for consideration of the 
additional evidence submitted by the veteran.  

The Board finds that further development of the record is 
indicated in order to adjudicate the veteran's claim.  In 
light of the additional evidence having been submitted, any 
other pertinent treatment records should be obtained for 
review.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
pulmonary problems and for her complaints 
of chronic fatigue syndrome with 
fibromyalgia since April 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including updated VA medical records, 
which have not been previously secured.  
The veteran should also be instructed to 
submit all medical evidence which tends 
to support her position that she 
currently has a disability manifested by 
pulmonary tuberculosis, chronic fatigue 
syndrome and fibromyalgia due to disease 
or injury incurred in or aggravated by 
service.  All records obtained should be 
associated with the claims folder.  

2.  Following completion of the 
development requested hereinabove and the 
performance of any other development 
deemed appropriate by the RO, the RO 
should review the veteran's claims of 
service connection.  This should include 
reviewing, and responding to, the 
recently submitted records.  The RO 
should make a determination as to whether 
the veteran's claims of service 
connection for pulmonary tuberculosis, 
chronic fatigue syndrome and fibromyalgia 
are well grounded and, if appropriate, 
consider the claims on their merits.  If 
the determinations remain adverse to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review, if indicated.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.   Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claims as a result of this action.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




